Citation Nr: 1131134	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  10-43 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the feet.

2.  Entitlement to service connection for a disability of the thoracolumbar spine.

3.  Entitlement to a total disability rating for compensation based on individual unemployability.

4.  Entitlement to non-service connected pension.  


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In his substantive appeal, the Veteran requested a hearing before the Board at the Regional Office.  The Veteran was scheduled for the hearing in May 2011, but the Veteran failed to appear.   Shortly thereafter in May 2011, the Veteran notified VA that he never received notification of the hearing.  The record shows that the notice of the hearing was sent to the Veteran at an incorrect address.  

The Veteran now moves for good cause to have a new hearing date scheduled.

The Board finds that as the Veteran has shown good cause for failing to appear for his previously scheduled hearing.  The Motion for a new hearing is granted under the provisions of 38 C.F.R. § 20.704.  







Accordingly, the case is REMANDED for the following action:

Scheduled the Veteran for a hearing at the Regional Office before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


